Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Action Is Final, Necessitated by Amendment
Applicants' response to the Non-Final Office Action mailed 25 May 2021, has been entered and the Remarks therein, filed 23 August 2021, are fully considered here.
This action is a Final Office Action, based on new grounds under 35 U.S.C. §103 over Crine et al. in view of Kishnani et al., Pradhan et al. as evidenced by Abbruzzese, and McCormack et al., necessitated by Applicants’ amendment received 23 August 2021, specifically, amended claim 1, and new claims 53-55. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Status of Claims
Claims 1, 2, 4, 5, 7, 12, 14, 15, 17, 22, 26, 31, 32, 34, 36, 39, 43, 50, 51 and 53-55 are pending.
Claim 22 is withdrawn from consideration.
	Claims 1, 2, 4, 5, 7, 12, 14, 15, 17, 26, 31, 32, 34, 36, 39, 43, 50, 51 and 53-55 are rejected.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is a 371 of PCT/US2016/039595, 06/27/2016.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 August 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 U.S.C. § 112
The rejection of Claims 1, 2, 4, 5, 7, 12, 14, 15, 17, 26, 31, 32, 34, 36, 39, 43 and 50-52 under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, in the Non-Final Office Action mailed 25 May 2021, is withdrawn in view of Applicants’ amendment received 23 August 2021, in which the cited claims were amended.

Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 1, 2, 4, 5, 7, 12, 14, 15, 17, 26, 31, 32, 34, 36, 39, 43 and 50-52 under 35 U.S.C. §103 as being unpatentable over Crine et al. in view of Kishnani et al., and Pradhan et al. as evidenced by Abbruzzese, in the Non-Final Office Action mailed 25 May 2021, is withdrawn in view of Applicants' amendment received 23 August 2021.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1, 2, 4, 5, 7, 12, 14, 15, 17, 26, 31, 32, 34, 36, 39, 43, 50, 51 and 53-55 are rejected under 35 U.S.C. §103 as being unpatentable over Crine et al. (U.S. Patent Application Publication No. 2013/0323244 A1) in view of Kishnani et al. ((2012) Endoc. Abs. 29: 1-2), Pradhan et al. ((2015  Feb.) J. Bone Miner. Res. Abstracts SU0380, pg. S316) as evidenced by Abbruzzese ((1998) Amer. J. Nurs. 98(12): 16J-16L), and McCormack et al. ((2011) CMAJ 183(1): 65-69).
[All references except McCormack et al. cited in the Non-Final Office Action mailed 25 May 2021.]

Crine et al. addresses some of the limitations of claims 1 and 12, and the limitations of claims 26 [species election], 31 [species election], 32, 34, 36, 39 [species election] and 43.
Regarding claims 1 and 12, Crine et al. shows the treatment of various diseases using alkaline phosphatase and/or natriuretic peptide (NP) (pg. 1, para. [0003]). Numerous diseases and conditions involve abnormal skeletal function, structure or growth of bone or cartilage, including hypophosphatasia (HPP) (pg. 1, para. [0004]). In some embodiments, the disease is infantile HPP, childhood HPP or adult HPP (pg. 11, cont. para. [0129]). The method includes administering to the subject a therapeutically effective amount of a  in a subject of about 5 to about 15 years of age, wherein said method comprises administering a soluble alkaline phosphatase (sALP) to the subject at a dosage providing about 6 mg/kg/week of the sALP for at least one year, wherein the sALP comprises an amino acid sequence having at least 95% sequence identity to the amino acid sequence of SEQ ID NO: 1, and wherein the method comprises administration of sALP at an increased dosage providing about 9 mg/kg/week] [Claim 12] [a treatment period of at least 1, 2, 3, 4, 5, 6, 7, 8, 9, 10 year(s) or longer]).
Regarding claims 26, 34 and 36, the pharmaceutical composition includes a pharmaceutically acceptable excipient, e.g., saline (pg. 7, para. [0092] [Claim 
Regarding claim 31, the described polypeptides can be used to treat any disorder, disease, phenotype or other abnormality that affects the function, structure or growth of bone or cartilage (pg. .40, para. [0323]). Skeletal dysplasias are bone or cartilage disorders characterized by short stature, and include numerous abnormalities in addition to short stature, including waddling gait (pg. 40, para. [0326] [Claim 31] [gait disturbance] [species election]). 
Regarding claim 32, treatment is designed for relief of symptoms of the associated disease. Treatment is directed specifically toward the improvement of the associated disease and/or removal of the cause of the associated disease. Treatment is directed to minimizing, partially or completely inhibiting the development of the associated disease or pathological condition or disorder (pg. 15, para. [0168]).
Regarding claims 39 and 43, one or more described compositions is administered in an amount that is therapeutically effective to treat a(n) HPP phenotype including elevated blood and/or urine levels of inorganic pyrophosphate (PPi), elevated blood and/or urine levels of phosphoethanolamine (PEA), elevated blood and/or urine levels of pyridoxal 5’-phosphate (PLP) and/or incomplete femoral, tibial or metatarsal bone mineralization (pg. 11, para. [0131]). Accumulation of PPi could be minimized by using any of the described compositions and methods including sALP or sALP analog (e.g., polypeptide of SEQ ID NO. 1204) (pg. 46, para. [0383] [Claim 39] [species election]). 

Crine et al. does not show: 1) the modified Performance-Oriented Mobility Assessment-Gait (mPOMA-G) test [Claim 1]; 2) any of the limitations related to mPOMA-G physical assessment categories or scoring [Claims 1, 2, 4, 5 [species election], 7, 12, 14, 15, 17 and 53 [species election]; 3) the subject exhibits decreased reliance on an assistive device for mobility after administration of the sALP [Claim 50]; 4) the assistive device for mobility is selected from the group consisting of a wheelchair, braces, crutches, and orthotics [Claim 51]; and 5) the administration of the sALP at the increased dosage of 9 mg/kg/week results in an increase in the average mPOMA-G score of at least about 0.6 or more or of at least about 1.0 or more [Claims 54 and 55].

Kishnani et al. provides motivation for using a physical assessment tool to determine the functional improvement of subjects having hypophosphatasia (HPP) after treatment with a soluble alkaline phosphatase composition (TNSALP), by way of addressing the mPOMA-G limitation of claim 1. Kishnani et al. also provides motivation for using an untreated subject of about 5 to 15 years old as a(n) HPP control, by way of addressing some of the limitations of claim 2.
Kishnani et al. teaches that hypophosphatasia (HPP) is a heritable bone disease that results from low alkaline phosphatase (TNSALP) (tissue non-
Regarding claims 1 and 2, substrate levels and six-minute walk test (6MWT) evaluations were performed following 24 weeks of TNSALP treatment. At baseline patients averaged 349m during the 6MWT, with 10 out of 19 requiring assistive devices during testing. At week 24, treated patients improved +26m vs no improvement for controls. Of 12 patients with functional impairment, nine improved (pg. 1, para. 2 and 5 [6MWT ~ mPOMA-G] [nexus to Crine et al.] [waddling gait]).

Pradhan et al. as evidenced by Abbruzzese provides motivation for substituting the 6MWT gait assessment, shown by Kishnani et al., with the mPOMA-G gait assessment, by way of addressing the limitations of claims 1, 2, 4, 5, 54 and 55 [species election], 7, 12, 14, 15, 17 and 53 [species election].

Regarding claims 1, 2, 4, 5, 54 and 55 [species election], 7, 12, 14, 15, 17 and 53 [species election], pharmacodynamics (PD) data selected for analysis covered a continuum of mechanistic biomarkers to clinical endpoint, including reduction of TNSALP substrate levels (plasma inorganic pyrophosphate or PPi and pyroxidal-5’-phosphate or PLP), and leading to improvements in bone mineralization, including skeletal morphology and musculoskeletal function, assessed by: 1) the 6-minute walk test (6MWT), Bruininks-Oseretsky test of motor proficiency, second edition (BOT-2), and modified performance-oriented mobility assessment-gait subtest (MPOMA-G) (pg. S316, entry SU380, para. 2).

Pradhan et al. does not show the specific physical measurements that are made while performing the mPOMA-G assessment.


Regarding claims 1, 2, 4, 5, 54 and 55 [species election], 7, 12, 14, 15, 17 and 53 [species election], Abbruzzese shows that the POMA assessment tool includes Balance Tests and Gait Tests. The Gait Tests include: initiation of gait, step length and height, step symmetry, step continuity, path, trunk and walking stance. The step length and height, and step symmetry categories include individual assessments of both the right and left leg and/or foot (pp. 16K thru 16L). Patient participants are given a rating (between 0 and 1 (or 2, depending on the test) for each test and given a total score which can provide valuable information as well as identifying which patients are at risk for falling(pg. 16J, column 2 para. 3).  The scores can be useful in determining a patient’s need for rehabilitation. The gait assessment can guide a practitioner’s neurologic and musculoskeletal evaluations by suggesting the location of abnormalities(pg. 16J, column 2, last para. thru pg. 16K, column 1, lines 1-5). A multifaceted approach to treatment interventions is often best (pg. 16L, column 1, para. 1). The maximum score on the gait section is 12 (pg. 16J, column 2, para. 3).
See chart below (pg. 16L): 


    PNG
    media_image1.png
    797
    789
    media_image1.png
    Greyscale

Regarding claims 50 and 51, at the beginning of the test, the patient is asked to perform a series of tasks on which he’s judged to be steady without assistance, steady with some form of adaptation (for example, using a cane or other assistive device) or unsteady. The examiner notes the distance between 

McCormack et al. provides motivation for expecting that one of ordinary skill in the art of therapeutic drug administration would increase the dosage of a drug (here, sALP increased to 9 mg/kg/week) if a lower dosage (here, 6 mg/kg/week) was ineffective in resulting in the desired treatment criteria, by way of addressing the limitations of claim 1. McCormack et al. also provides motivation for setting a level of said desired treatment criteria (here, an increase in the average mPOMA-G score of at least 0.6 or 1.0 or more), by way of addressing the limitations of claims 54 and 55.
Regarding claims 1, 54 and 55, McCormack et al. teaches that it is recommended to use a very low dose when starting a new medication (pg. 65, column 1, para. 1). Starting with a very low dose may add some complexity to treatment initiation and take more time both in developing a treatment plan with the patient and reaching the best dose for the patient. During titration, some patients (and perhaps clinicians) may lose patience with the process and assume the medication is ineffective after only a few dose increases. Clinicians need to educate patients about how the best dose for them may be higher than the starting dose and that it may take a few increases to find the right dose (pg. 68, column 1, para. 1). 



In addition, it would have been obvious to have substituted the gait assessment test of Kishnani et al. (i.e., 6MWT) with the mPOMA-G test [Claims 1, 2, 4, 5, 7, 12, 14, 15 and 17], shown by Pradhan et al. as evidenced by Abbruzzese, with a reasonable expectation of success, because Pradhan et al. teaches that the mPOMA-G test can be used (in conjunction with the 6MWT) to assess the skeletal morphology and musculoskeletal function of a patient being treated for HPP with a(n) sALP (MPEP 2143 (I)(A,G)). The mPOMA-G test (i.e., the gait section of the POMA test, as shown by Abbruzzese) is a more detailed test (compared to the 6MWT) for assessing gait 
It would have been further obvious to have determined that a(n) HPP patient would have decreased reliance on an assistive device, such as a wheelchair, braces, crutches or orthotics, upon administration of a(n) sALP [Claims 50 and 51], with a reasonable expectation of success, because Crine et al. teaches that a(n) sALP treats bone-related diseases, such as HPP, which present as a waddling gait, and Kishnani et al. and Abbruzzese show that HPP patients are likely to use an assistive device in order to perambulate. For example, Kishnani et al. teaches that 10 out of 19 patients in the study required assistive devices during testing (pg. 1, para. 5). 
One of ordinary skill in the art would have been motivated to have made those modifications, because the incorporation of a gait assessment test, such as the mPOMA-G, would provide for an additional way to monitor a(n) HPP subject’s treatment response to the administration of a(n) sALP (i.e., besides monitoring the measurement of blood or urine concentrations of the ALP substrates PPi, PEA and/or PLP), thereby, improving on the determination of overall treatment efficacy and range, especially because the symptoms of HPP include gait disturbances.

In addition, Crine et al. teaches that the actual dose should be carefully selected and titrated by an attending physician or nutritionist based upon clinical factors unique to each subject. The optimal periodic dose will be determined by methods known in the art and will be influenced by factors such as the age of the subject, as indicated above, and other clinically relevant factors. It is advisable to begin with low doses to determine if adverse side effects are experienced (pg. 45, para. [0378] thru pg. 46, cont. para. [0378]). Doses can be administered, e.g., hourly, bihourly, daily, bidaily, twice a week, three times a week, four times a week, five times a week, six times a week, weekly, biweekly, monthly, bimonthly, or yearly. Alternatively, doses can be administered, e.g., twice, three times, four times, five times, six times, seven times, eight times, nine times, 10 times, 11 times, or 12 times per day. In particular embodiments, the dosing regimen is once weekly. The duration of the dosing regimen can be, e.g., 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29,  be adapted by the clinician in accordance with conventional factors such as the extent of the disease and different parameters from the subject (pg. 45, para. [0374]). Treatment with sTNALP-FcD10 rescued the mineralization defect that is present in osteoblasts (FIG. 3B).Increasing doses of sTNALP-FcD10 provided increased calcific deposition in a dose-dependent manner (FIG. 3B, bottom, and FIG. 3C) (pg. 46, para. [0386]).
In addition, it would have been obvious to one of ordinary skill in the art of therapeutic drug administration to have used routine optimization to have determined the optimal dosage amount and administration regimen to have effectively treated a particular patient, based on desired treatment outcome criteria (MPEP 2144.05 (II)(A). 
One of ordinary skill in the art would have been motivated to have made those modifications, because both McCormack et al. and Crine et al. teach that it is standard drug administration protocol to set desired treatment outcome criteria and to adjust the drug dosage (for example, by starting at a lower dose and increasing to a higher dose) in order to reach said desired treatment outcome with regard to the individual characteristics of the patient (e.g., severity of disease, age, weight, symptomology). Therefore, it would have been obvious, and one would have been motivated, to have set a desired treatment outcome criteria, such as an increase in the average mPOMA-G score of at least 0.6 or 1.0 or more over a particular period of time, and to have adjusted the dosage of sALP, for example, from 6 mg/kg/week to 9 mg/kg/week, in order to reach said desired treatment outcome criteria when the desired outcome has not been 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant’s arguments, pp. 8-10, filed 23 August 2021, with respect to the prior art references cited in the 35 U.S.C. §103 rejection, have been fully considered but are either not persuasive or are moot because the arguments do not apply to the references as they are applied in the context of the current rejection, or as new grounds necessitated by Applicant’s amendment, in which claim 1 was amended, and new claims 53-55 were added.

Applicant remarks (pp. 8-9) that the present claims recite a reliable method that can be used to monitor and guide the treatment of HPP in children and adolescents with mobility impairments, particularly gait defects. The presently claimed invention provides for the use of the mPOMA-G score to monitor and guide the treatment of HPP in children and adolescents. mPOMA-G analysis is a modified version of the 12-point Performance-Oriented Mobility Assessment - Gait (POMA-G) which has previously been used to evaluate function in adult patients with amyotrophic lateral sclerosis, normal pressure hydrocephalus, Parkinson's disease, and stroke (see Example 1, pages 29-32). In the present application, the inventors showed that, unexpectedly,  patients of about 5 to about 15 years of age.
However, in response to Applicant, “[I]t is well settled that unexpected results must be established by factual evidence”  In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re De Blauwe, 736 F.2d 699, 705 (Fed. Cir. 1984)). In addition, a demonstration of mere improvement, without a showing that the improvement is significant or unexpected, is insufficient evidence of unexpected results. See In re Soni, 54 F.3d 746, 751 (Fed. Cir. 1995) (MPEP 2145). Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (MPEP 716.02). Because the mPOMA-G mobility assessment test appears to be an excerpt of the POMA tool, which is well known and shown in the prior art, it is not clear how it is unexpected that the mPOMA-G mobility assessment could be adapted to detect in younger patients (e.g., from about 5 to 15 years of age) the same type of gait impairments that have been measured in historically elderly patients. The instant specification does not state that the adaptation of the mPOMA-G to younger patients is unexpected or surprising, and it is not clear that it would be. Applicant does not explain why this application of the mPOMA-G would be unexpected.
Applicant remarks (pp. 9-10) that none of the cited publications, whether considered singly or in combination, identifies subjects treated with an alkaline phosphatase, such as asfotase alfa, as not being responsive to the well-established treatment of 6 mg/kg/week. These publications also fail to teach or suggest that an 
However, in response to Applicant, it is well known in the art of therapeutic drug administration that a starting (low) dose of a drug may be tested to determine if said dose achieves a desired therapeutic outcome, and then increased to a higher dose in order to achieve said outcome, if the lower dose does not achieve said desired therapeutic outcome. McCormack et al. teaches that it is recommended to begin a drug treatment regimen at a low dose and then incrementally increase to higher doses, depending on the individual needs of the recipient patient. Even in the absence of the McCormack et al. reference, the primary reference of Crine et al. generally describes the same treatment scenario with regard to the determination of the optimal dose in order to achieve a desired treatment outcome, and that this type of optimal dose determination is well known in the art.
Further in response to Applicant, it would have been obvious to one of ordinary skill in the art of therapeutic drug administration to have used routine optimization to have determined the optimal dosage amount and administration regimen to have effectively treated a particular patient, based on desired treatment outcome criteria (MPEP 2144.05 (II)(A). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."). 

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LYNN Y FAN/Primary Examiner, Art Unit 1651